DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered. Claims 1, 6, 7, 9, 11, 12, 15-17, 19 and 21-25 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections 35 U.S.C. 103 based on the primary Lu reference, Applicant amended all independent claims and provided, on page 11 of the amendment, an argument which has been fully considered, but it is not persuasive. See the new ground of rejections of the current claims below.
Claim Objections
Claim 19 is objected to because of the following informalities: -- first -- should be inserted immediately after “one” in line 21 to make the corresponding limitation consistent with the limitation in line 10.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: -- first -- should be inserted immediately after “one” in line 2 to make the corresponding limitation consistent with the limitation in line 10 of claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per claim 6, this claim recites limitations, “the pattern of the protective layer” in lines 1-2 and 4. There is insufficient antecedent basis for “the pattern” and “the protective layer” in the claim.
As per claim 7, this claim recites a limitation, “the first packaging layers” in line 2. There is insufficient antecedent basis for this limitation in the claim.
As per claim 9, this claim, when read together with independent claim 1, recites limitations, (i) “a second packaging layer” in line 14 of claim 1 and (ii) “at least one second packaging layer” in lines 1-2 of claim 9. Since it is unclear whether “a second packaging layer” of claim 1 and “at least one second packaging layer” of claim 9 are same or different, it is considered that the invention is not clearly defined.
As per claim 11, this claim recites limitation, “the first packaging layers” in last line. There is insufficient antecedent basis for “the [[plural]] first packaging layers” in the claim.
As per claim 12, this claim recites a limitation, “the first packaging layers” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 206194793 cited in IDS; see the corresponding publication US 2019/0006427 A1 for the following citations; hereinafter Lu) in view of Chang (US 9,166,188 B1) and Kim (US 2016/0141545 A.)
As per claims 1 and 17, Lu discloses a display device (an OLED display device 01; see at least Fig. 3; ¶ [0040],) comprising an OLED display panel (see any of Figs. 3-4; ¶ [0040], disclosing an OLED display panel comprising a plurality of pixel units, each including an OLED unit 30,) wherein the OLED display panel comprises: 
	a base substrate (see at least Figs. 3-4; ¶ [0040], disclosing a base substrate including at least an element 10;) 
	a plurality of pixel units disposed on the base substrate (see the above discussion or at least Figs. 3-4; ¶ [0040], disclosing a plurality of pixel units, each including an OLED unit 30 disposed on the base substrate;) 
	at least one pixel unit comprising: 
 	a cathode layer (33; see at least Fig. 3 or 4) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [33] of Lu can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;)
	  	an organic electroluminescent device comprising an organic light-emitting layer and the top electrode layer arranged to be sequentially stacked on the base substrate (see at least Figs. 3-4; ¶ [0040], disclosing an organic electroluminescent device 30 comprising an organic light-emitting layer 32, the above-discussed top electrode layer, and a bottom electrode layer 31 arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (40) disposed at a [[bottom]] side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Figs. 3-4,)
	 	wherein a top electrode signal line is provided on the base substrate, the top electrode layer is connected with the top electrode signal line, and the auxiliary electrode layer is connected with the top electrode signal line (see Lu at least Figs. 3-4, disclosing a top electrode signal line provided on the element 60 of the base substrate so that the top electrode layer is connected with the top electrode signal line and the auxiliary electrode layer 40 is connected with the top electrode signal line;) and
	at least one first packaging layer provided between the auxiliary electrode layer and the top electrode layer (see at least Figs. 3-4, disclosing at least one first packaging layer 20 provided between the auxiliary electrode layer 40 and the top electrode layer of the element 33.)

	Accordingly, Lu discloses all limitations of these claims except that Lu discloses “the auxiliary electrode layer disposed at a [[bottom]] side of the top electrode layer closer to the base substrate”, instead of “the auxiliary electrode layer disposed at a [[top]] side of the top electrode layer away from the base substrate”, as claimed. Furthermore, Lu, as discussed above, discloses the first packaging layer, but is silent to “the first packaging layer being an inorganic film layer,” “a second packaging layer,” and limitations associated with the second packaging layer, as claimed.

However, in the same field of endeavor of endeavor, Chang discloses an OLED display device (see at least Abstract; Fig. 2) comprising an OLED display panel (see at least Fig. 2) comprising:
a cathode layer (32; see at least Fig. 2) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [32] of Chang can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;) 
an auxiliary electrode layer (24) disposed at a [[top]] side of the top electrode layer away from the base substrate (see at least Fig. 2; Col. 2:20-43, disclosing the auxiliary electrode layer 24 disposed at a top side of the above-discussed top electrode layer 32 via the above-discussed protective layer and being away from the base substrate including at least an element 21;) and
a first packaging layer provided between the auxiliary electrode layer and the top electrode layer, disposed on the top electrode, and being an inorganic film layer (see Chang at least Fig. 2; Col. 2:52-54, disclosing a first packaging layer 23 provided between the auxiliary electrode layer 24 and the above-discussed top electrode layer and being inorganic film layer such as glass;)

Lu, as discussed above, discloses to use the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel for reducing the surface of the cathode and avoiding significantly uneven illumination in the OLED display device (see Lu at least ¶ [0047]:1-11.) Chang discloses to use the auxiliary electrode layer disposed at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and connected with the top electrode layer in parallel for overcoming the same aforementioned drawbacks of the Lu reference (see Chung; Col. 1:12-34). In other words, the disposition of the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate (taught by the Lu reference) or the auxiliary electrode layer disposed at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate (taught by the Chang reference) would overcome the same aforementioned drawbacks.
Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Lu display device to have the auxiliary electrode layer at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and the first packaging layer being an inorganic film layer, so as to obviously render all aforementioned missing features of the Lu reference, in view of the teaching in the Chang reference, to obtain the same predictable result of overcoming the same aforementioned drawbacks.
a second packaging layer,” and limitations associated with the second packaging layer, as claimed.

However, in the same field of endeavor of endeavor, Kim discloses a display device (an OLED display device; see at least Figs. 1, 2 and 4-7; Abstract,) comprising an OLED display panel (see at least Fig. 3; ¶ [0039], disclosing an OLED display panel comprising a plurality of pixel units,) wherein the OLED display panel comprises: 
	a base substrate (see at least Fig. 4, disclosing a base substrate SUB;) 
	a plurality of pixel units disposed on the base substrate (see the above discussion or at least Fig. 3; ¶ [0039], disclosing a plurality of pixel units disposed on the base substrate;) 
	at least one pixel unit comprising: 
	a cathode layer (CAT; see at least Fig. 4) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [CAT] of Kim can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;)
	 	an organic electroluminescent device comprising an organic light-emitting layer and a top electrode layer arranged to be sequentially stacked on the base substrate (see at least Fig. 4; ¶ [0042], disclosing an organic electroluminescent device OLED comprising an organic light-emitting layer OL, a top electrode layer CAT, and a bottom electrode layer ANO arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (AC) disposed at a [[bottom]] side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Fig. 4;) and
	a second packaging layer disposed at a [[top]] side of the auxiliary electrode layer away from the base substrate and being an organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel (since Kim at least Figs. 2 and 4; ¶ [0013], further discloses a second packaging layer FS provided to enclose all electrode layers away from the base substrate SUB so as to be disposed at a [[top]] side of the auxiliary electrode layer AC away from the base substrate SUB and being an organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel.)

The above modified Lu in view of Chang, as discussed above, obviously renders the auxiliary electrode layer disposed on the first packaging layer, but is silent to a second packaging layer. Kim, as discussed above, discloses the second packaging layer disposed at the [[top]] side of the auxiliary electrode layer away from the base substrate and being an organic film layer, to prevent moisture and gases from intruding into the inner space of the display panel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the display panel of the above modified Lu to include the second packaging layer, in view of the teaching in the Kim reference, to improve the above modified Lu display panel for the predictable result of preventing moisture and gases from intruding into the inner space of the display panel.
Accordingly, the above modified Lu in view of Chang and Kim obviously renders all limitations of this claim including “the auxiliary electrode layer disposed between the at least one first packaging layer and the second packaging layer” as the above modified Lu in view of Chang, as discussed above, obviously discloses “the auxiliary electrode layer disposed on the first packaging layer” and Kim, as discussed above, discloses “the second packaging layer disposed at the [[top]] side of the auxiliary electrode layer away from the base substrate.” 

claim 9, the above modified Lu obvious renders at least one second packaging layer provided at a side of the auxiliary electrode layer away from the base substrate, wherein the at least one second packaging layer comprises at least one organic film layer (see the discussion in the rejection of claim 1; or see Kim, at least Figs. 2 and 4; ¶ [0013], further discloses at least one second packaging layer FS provided to enclose all electrode layers away from the base substrate SUB so as to be provided at a side of the auxiliary electrode layer AC away from the base substrate, and the at least one second packaging layer comprising at least one organic film layer.)
	As per claim 15, the above modified Lu obviously renders that wherein, in a pixel unit comprising an organic electroluminescent device and an auxiliary electrode layer, an orthographic projection of the auxiliary electrode layer on the base substrate surrounds an orthographic projection of the organic electroluminescent device on the base substrate (see Lu at least Fig. 3.)
As per claim 16, the above modified Lu obviously renders a thickness of the auxiliary electrode layer being greater than a thickness of the top electrode layer (see Lu at least Fig. 3; ¶ [0047], disclosing that, since Lu discloses the auxiliary electrode connected in parallel with the top electrode layer, a thickness of the auxiliary electrode layer is greater than a thickness of the top electrode layer in order to reduce the surface resistance of the top electrode layer.)
As per claim 19, since this method claim is similar to the apparatus claim 1, the above modified Lu would obviously render these claims obvious (see the discussion in the rejection of claim 1 above.)
As per claim 21, the above modified Lu obviously renders at least one via hole provided on the at least one first packaging layer and the auxiliary electrode layer connected with the top electrode layer by a conductor disposed within the at least one via hole (see Lu at least Figs. 3-4, disclosing at least one via hole 21 provided on the at least one first packaging layer 20 and the auxiliary electrode layer 40 connected with the top electrode layer of the element 33 by a conductor disposed within the at least one via hole 21; see Chang at least Fig. 2, disclosing at least one via hole [[in which the element 41 is disposed]] provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the above-discussed top electrode layer by the conductor 41 disposed within the at least one via hole and connected to the bottom of the auxiliary electrode layer 24.)
claim 22, the above modified Lu obviously renders a protective layer disposed at a side of the top electrode layer away from the base substrate, in which a pattern of the protective layer is located between the top electrode layer and the conductor within the at least one via hole (see Chang at least Fig. 2, further disclosing a top portion of the cathode layer 32 as the claimed protective layer disposed at a top side of the above-discussed top electrode layer away from the base substrate, in which a pattern of the protective layer is located between the above-discussed top electrode layer and the above-discussed conductor within the at least one via hole.)
As per claim 23, the above modified Lu obviously renders an orthographic projection of the pattern of the auxiliary electrode layer on the base substrate located in a non-lighting region (see Lu at least Figs. 4-5; ¶ [0040], showing an orthographic projection4839-9451-7105, v. 1 [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer 40 on the base substrate located in a non-lighting region being adjacent to the lighting region X of the R OLED pixel.)
As per claim 24, the above modified Lu obviously renders an orthographic projection of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate (while Lu Figs. 4-5 shows only a portion of the OLED display device comprising three OLED units as (R, G, B) pixels and a via hole 21, the whole OLED display device comprises a plurality of the portions (also see Lu at least ¶ [0024]; ¶ [0072]]), thereby rendering an orthographic projection [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate.)
As per claim 25, the above modified Lu obviously renders a protective layer disposed between the top electrode layer and the at least one packaging layer to prevent etchants from damaging the top electrode layer (Lu, as discussed in the rejection of claim 1 above, discloses the top portion of the cathode layer 33 as the claimed protective layer; further see Lu at least Figs. 3-4, disclosing the above-discussed protective layer disposed between the above-discussed top electrode layer and the at least one packaging layer 20 to prevent etchants from damaging the top electrode layer; also see Chang at least Fig. 2, further disclosing a top portion of the cathode layer 32 as the claimed protective layer disposed between the top electrode layer and the at least one packaging layer to prevent etchants from damaging the top electrode layer.)

Claims 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chang and Kim, as applied to claim 1 above, and further in view of Visweswaran et al. (US 2017/0179432 A1; hereinafter Visweswaran.)
As per claim 6, the above modified Lu obviously renders the pattern of the protective layer comprising at least one strip electrode, each correspondingly connected with the conductor within at least one via hole; alternatively, the pattern of the protective layer comprising at least one block electrode, each correspondingly connected with the conductor within a via hole (see at least Fig. 3 or 4, disclosing the pattern of the above-discussed protective layer of the cathode electrode 33 comprising at least one strip electrode or at least one block electrode; see Chang at least Fig. 2, also disclosing the pattern of the above-discussed protective layer of the cathode electrode 32 comprising at least one strip electrode or at least one block electrode, each correspondingly connected with the conductor 41 within at least one via hole.) The above modified Lu further discloses the protective layer of the cathode layer usually made of pure metal and/or alloy material (see Lu at least ¶ [0004]:1-2,) but is silent to the protective layer of the cathode layer or the cathode layer made of aluminum, indium tin oxide, or zinc tin oxide, as claimed.
However, Visweswaran further teaches a cathode layer (CAT) made of indium tin oxide for ensuring transmitting of the light generated by the organic light emission layer (see at least ¶ [0046], ¶ [0049].) Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to make the Lu cathode layer of indium tin oxide, in view of the teaching in the Visweswaran reference, to obtain the predictable result of ensuring transmitting of the light generated by the organic light emission layer. Accordingly, the above modified Lu in view of Chang, Kim and Visweswaran obviously renders all limitations of this claim.

As per claim 7, the above modified Lu obviously discloses a via hole provided on the first packaging layer and the auxiliary electrode layer connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole (see the discussion in the rejection of claim 1; or see Lu Figs. 3-4, disclosing a via hole 21 provided on the first packaging layer 20 and the auxiliary electrode layer 40 connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole 21; see Chang at least Fig. 2, also disclosing that, a via hole provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole.) Accordingly, the above modified Lu discloses all limitations of this claim including the first packaging layer, instead of the plural first packaging layers (due to the above rejection under 35 U.S.C. 112(b), assuming this claim requiring the plural first packaging layers.)
However, in the same field of endeavor of endeavor, Visweswaran discloses an OLED display device (see Figs. 1-2; ¶ [0007]) comprising an OLED display panel (see at least Fig. 2, the display 14 comprising an OLED display panel including a plurality of pixels 22) comprising: a plurality of pixel units disposed on a base substrate (see at least Figs. 2-3, disclosing a plurality of pixel unit 22 disposed on a base substrate 36,) each pixel unit comprising an organic electroluminescent device (see at least Fig. 3, disclosing each pixel unit 22 comprising an organic electroluminescent device 26) which comprises an organic light-emitting layer (see at least Fig. 3, disclosing an organic light-emitting layer 44; also see Figs. 6-7; ¶ [0053]: last 3 lines) and a top electrode layer (see at least Figs. 3, 6, 7, disclosing a top/cathode electrode layer 46/612/712) arranged to be sequentially stacked on the base substrate (see at least Figs. 3, 6, 7); and three first packaging layers (622/722, 624/724, 626/726) provided on the top electrode layer (612/712) and comprising a first inorganic film layer (622/722), an organic film layer (624/724), and a second inorganic film layer (626/726) (see at least Figs. 6-7.)
Visweswaran further teaches that the benefit of using the three packaging layers in the OLED display device is well-known to prevent moisture from damaging the conductive circuitry in the active area and in the inactive border region (see at least ¶ [0004]; ¶ [0054].)
The above modified Lu in view of Chang and Kim, as discussed in the rejection of claim 1, obviously renders the first packaging layer disposed on the top electrode, instead of plural first packing layers as claimed. Visweswaran teaches that the benefit of using the three packaging layers in the OLED display device is well-known to prevent moisture from damaging the conductive circuitry in the active area and in the inactive border region (see at least ¶ [0004]; ¶ [0054].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Lu display device to include three first packing layers, in view of the aforementioned teaching in the Visweswaran reference, to improve the modified Lu display device for the 
Accordingly, the above modified Lu in view of Chang, Kim, and Visweswaran obviously renders all limitations of these claims including the via hole provided on the plural first packaging layers in order to connect the auxiliary electrode layer with the top4839-9451-7105, v. 1 electrode signal line, as required by Lu (see Lu Fig. 3, disclosing the auxiliary electrode layer 40 connected with the top electrode signal line; therefore, in order to connect the auxiliary electrode layer with the top4839-9451-7105, v. 1 electrode signal line, the via hole is provided on the three first packaging layers of the above modified display device) and Chang (see Chang at least Fig. 2, disclosing that, in order to connect the auxiliary electrode layer with the top4839-9451-7105, v. 1 electrode signal line, the via hole is provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the top electrode signal line and the top electrode layer by the conductor disposed within the at least one via hole.)

As per claim 11, the above modified Lu, as discussed in the rejection of claim 7, obviously renders the first packaging layers and the auxiliary electrode layer connected with the top electrode signal line by a conductive wire disposed on the first packaging layers (see Lu at least Fig. 3 modified in view of Chang and Visweswaran, disclosing the auxiliary electrode layer 40 connected with the top electrode signal line by a conductive wire 50 disposed on the first packaging layers of the above modified display device; further see Chang at least Fig. 2, disclosing a conductive wire 41 disposed on the first packaging layers [[as modified by Visweswaran]] to connect the auxiliary electrode layer 24 with the top electrode layer.)
As per claim 12, the above modified Lu, as discussed in the rejection of claim 7, obviously renders the first packaging layers and the at least one first packaging layer provided between the auxiliary electrode layer and the top electrode layer (see the discussion in the rejection of claim 1,) at least two via holes provided on the first packaging layers, and the auxiliary electrode layer connected with the top electrode layer by conductors disposed within the at least two via holes (see Chang at least Fig. 2 and the discussion in the rejection of claim 7 above.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626